DETAILED ACTION
This Office action is in response to the amendment filed on August 20, 2021.
Claims 1-14 are pending.
Claims 1-14 have been amended.
The objections to Claims 1-11 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 1-14 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-14 directed to a judicial exception without significantly more are withdrawn in view of Applicant’s arguments.
The 35 U.S.C. § 101 rejections of Claims 12 and 13 directed to non-statutory subject matter are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293157 (hereinafter “Dougherty”) in view of US 2016/0330034 (hereinafter “Back”).

As per Claim 1, Dougherty discloses:
A computer-implemented method, comprising the steps of:
receiving, generating or otherwise deriving at least one data item (paragraph [0043], “The "=" button, when activated, enables the assignment of a value to a defined variable for insertion into the test script. In one embodiment, activation of the "=" button launches a user interface window (window 702 in FIG. 7) generated by the user interface engine 106a in which the user can select a variable (e.g., from a list of predefined variables, including those that the user defined via the "VAR" button) and input a corresponding value for the variable (e.g., "123") [receiving, generating or otherwise deriving at least one data item].”); and
inserting, at least once, at least one portion of code into a script such that, upon execution of the script, the script provides a functionality of a control flow mechanism, a behavior of the control flow mechanism being controlled or influenced by the at least one data item (paragraph [0044], “The "IF" button, when activated, enables the creation of a logic [inserting, at least once, at least one portion of code into a script]. A logic control flow, for example, can include one or more IF-THEN statements, BEGIN-END statements, WHILE statements, SWITCH statements, CASE statements, LOOP commands, BREAK commands, and the like for an automatically-sequenced logic flow for the test steps. In one embodiment, activation of the "IF" button launches a user interface window (window 802 shown in FIG. 8) generated by the user interface engine 106a in which the user can select logical operators (including those noted above), and select one or more variables to be compared with a value, e.g. for the system to evaluate in determining whether to start, continue, end the logic control flow [upon execution of the script, the script provides the functionality of a control flow mechanism, the behavior of the control flow mechanism being controlled or influenced by the at least one data item].”).
Dougherty discloses “a script,” but Dougherty does not explicitly disclose:
a script associated with a blockchain transaction.
However, Back discloses:
a blockchain transaction (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “a script associated with a blockchain transaction.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Dougherty discloses “a script,” but Dougherty does not explicitly disclose:
wherein the script is associated with an input or output of the blockchain transaction.
However, Back discloses:
an input or output of a blockchain transaction (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “wherein the script is associated with an input or output of the blockchain transaction.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

As per Claim 3, the rejection of Claim 1 is incorporated; and Dougherty does not explicitly disclose:
wherein the blockchain transaction is generated in accordance with, or for use with, a blockchain protocol.
However, Back discloses:
wherein a blockchain transaction is generated in accordance with, or for use with, a blockchain protocol (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”; paragraph [0056], “In Bitcoin, a soft-fork is an addition to the Bitcoin protocol made backwards compatible by being designed to strictly reduce the set of valid transactions or blocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “wherein the blockchain transaction is generated in accordance with, or for use with, a blockchain protocol.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

As per Claim 4, the rejection of Claim 3 is incorporated; and Dougherty does not explicitly disclose:
wherein the blockchain protocol is a Bitcoin protocol or a variant of the Bitcoin protocol.
However, Back discloses:
wherein a blockchain protocol is a Bitcoin protocol or a variant of the Bitcoin protocol (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “wherein the blockchain protocol is a Bitcoin protocol or a variant of the Bitcoin protocol.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).

As per Claim 7, the rejection of Claim 1 is incorporated; and Dougherty further discloses:
wherein the control flow mechanism is a loop or a selection control mechanism (paragraph [0044], “The "IF" button, when activated, enables the creation of a logic control flow for insertion into the test script. A logic control flow, for example, can include one or more IF-THEN statements, BEGIN-END statements, WHILE statements, SWITCH statements, CASE statements, LOOP commands, BREAK commands, and the like for an automatically-sequenced logic flow for the test steps. In one embodiment, activation of the "IF" button launches a user interface window (window 802 shown in FIG. 8) generated by the user interface engine 106a in which the user can select logical operators (including those noted above), and select one or more variables to be compared with a value, e.g. for the system to evaluate in determining whether to start, continue, end the logic control flow.”).

As per Claim 8, the rejection of Claim 1 is incorporated; and Dougherty further discloses:
wherein the at least one data item is derived from a compiler which is arranged to translate code from a High Level Language (HLL) into a script (paragraph [0067], “Once the test script is generated, the test script generation engine 106b receives the test script and compiles the test script to automatically generate (206) source code in a second programming language (e.g., Java) that corresponds to the test script as written in the scripting language. For example, each test step in the test script, as written in the first programming language, corresponds to at least one programmatic method written in the second programming language.”).
Dougherty discloses “a script,” but Dougherty does not explicitly disclose:
a blockchain transaction script.
However, Back discloses:
a blockchain transaction (paragraph [0033], “On a high level, when moving assets from one blockchain to another, a transaction is created on the first blockchain locking the assets. A transaction is also created on the second blockchain whose inputs include a cryptographic proof that the lock transaction on the first blockchain was done correctly.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include “a blockchain transaction script.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize a collection of transactions to describe changes in asset control (Back, paragraph [0015]).



Claim 13 is a computer readable storage medium claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 13 is rejected for the same reason set forth in the rejection of Claim 1.

Claim 14 is an electronic device claim corresponding to the computer-implemented method claim hereinabove (Claim 1). Therefore, Claim 14 is rejected for the same reason set forth in the rejection of Claim 1.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back as applied to Claim 1 above, and further in view of US 2017/0300403 (hereinafter “Ramraz”).

As per Claim 5, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
inserting or copying the at least one portion of code into the script more than once, or at more than one location within the script.
However, Ramraz discloses:
inserting or copying at least one portion of code into a script more than once, or at more than one location within the script (paragraph [0029], “If iteration button 116 is .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramraz into the combined teachings of Dougherty and Back to include “inserting or copying the at least one portion of code into the script more than once, or at more than one location within the script.” The modification would be obvious because one of ordinary skill in the art would be motivated to simplify a test management process with high levels of automation and tracking built in, yet don’t require advanced programming skills or knowledge to implement (Ramraz, paragraph [0001]).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
using the at least one data item to determine how many times the at least one portion of code is inserted or copied into the script.
However, Ramraz discloses:
using at least one data item to determine how many times at least one portion of code is inserted or copied into a script (paragraph [0029], “If iteration button 116 is selected by the user via graphical user interface 110, script generator 122 may insert the set of commands "X" times into the script, where "X" is the number entered into the input box. The user may .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramraz into the combined teachings of Dougherty and Back to include “using the at least one data item to determine how many times the at least one portion of code is inserted or copied into the script.” The modification would be obvious because one of ordinary skill in the art would be motivated to simplify a test management process with high levels of automation and tracking built in, yet don’t require advanced programming skills or knowledge to implement (Ramraz, paragraph [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back as applied to Claim 1 above, and further in view of US 2015/0074655 (hereinafter “de Lima Ottoni”).

As per Claim 9, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
wherein the at least one portion of code includes a counter or index which is incremented at least once upon the execution of the script, the counter or index being used to control or influence the execution of the script.
However, de Lima Ottoni discloses:
wherein at least one portion of code includes a counter or index which is incremented at least once upon execution of a script, the counter or index being used to control or influence the execution of the script (paragraph [0027], “During the analysis, the counters are initialized to a specified value, e.g., "1," when an object is referred to for the first time (e.g., when a local variable refers to an object for the first time in a method of the script code), and the real counter is incremented by a specified value, e.g., "1," at every occurrence of the incref code for the object.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of de Lima Ottoni into the combined teachings of Dougherty and Back to include “wherein the at least one portion of code includes a counter or index which is incremented at least once upon the execution of the script, the counter or index being used to control or influence the execution of the script.” The modification would be obvious because one of ordinary skill in the art would be motivated to maintain an actual reference count of an object (de Lima Ottoni, paragraph [0027]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back and de Lima Ottoni as applied to Claim 9 above, and further in view of US 5,761,652 (hereinafter “Wu”).

As per Claim 10, the rejection of Claim 9 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
wherein the counter or index is incremented or otherwise manipulated using values stored in or retrieved from two stack-based data structures.
However, de Lima Ottoni discloses:
wherein a counter or index is incremented or otherwise manipulated using values stored in or retrieved from a stack-based data structure (paragraph [0027], “During the analysis, the counters are initialized to a specified value, e.g., "1," when an object is referred to for the first time (e.g., when a local variable refers to an object for the first time in a method of the script code), and the real counter is incremented by a specified value, e.g., "1," at every occurrence of the incref code for the object.”; paragraph [0054], “… the byte code compiler 230 obtains the address of the byte code corresponding to the subsequent basic block to be compiled from the top of the stack.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of de Lima Ottoni into the combined teachings of Dougherty and Back to include “wherein the counter or index is incremented or otherwise manipulated using values stored in or retrieved from a stack-based data structure.” The modification would be obvious because one of ordinary skill in the art would be motivated to maintain an actual reference count of an object (de Lima Ottoni, paragraph [0027]).
The combination of Dougherty, Back, and de Lima Ottoni discloses “a stack-based data structure,” but the combination of Dougherty, Back, and de Lima Ottoni does not explicitly disclose:
two stack-based data structures.
However, Wu discloses:
two stack-based data structures (col. 9 lines 25-27, “A primary stack may be prioritized by the recency of occurrence, while a secondary stack is maintained by the frequency of occurrence.”).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty in view of Back as applied to Claim 1 above, and further in view of Costill, Albert, “Bitcoin Scripting and How It Can Be Improved,” March 25, 2016 (hereinafter “Costill”).

As per Claim 11, the rejection of Claim 1 is incorporated; and the combination of Dougherty and Back does not explicitly disclose:
wherein the script is written in a language that is functionally restricted.
However, Costill discloses:
wherein a script is written in a language that is functionally restricted (page 2, “Lack of Turing-completeness Barcelos argues that bitcoin scripting language does not support everything, specifically loops. The reason for this is to prevent “infinite loops during transaction verification.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Costill into the combined teachings of Dougherty and Back to include “wherein the script is written in a language that is functionally restricted.” The modification would be obvious because one of .

Response to Arguments
Applicant’s arguments filed on August 20, 2021 have been fully considered, but they are not persuasive.

In the Remarks, Applicant argues:
For example, even if Dougherty taught or disclosed a script that anticipated the types of scripts or scripting claimed, and even if Back disclosed a blockchain transaction that anticipated the blockchain transaction of the claims, the combination of Dougherty and Back does not teach or disclose, nor would a person having ordinary skill in the art find it obvious that the combination would teach or disclose, “a script associated with a blockchain transaction,” as recited by claim 1.
(See Remarks – page 17, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that the combination of Dougherty and Back does not teach or disclose, nor would a person having ordinary skill in the art find it obvious that the combination would teach or disclose, “a script associated with a blockchain transaction,” as recited by Claim 1, the Examiner respectfully submits that the inventive concept of Claim 1 is inserting code into a script associated with a blockchain transaction, and upon execution of the script, the script provides a control flow functionality. 
Therefore, for at least the reason set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 1 is proper and therefore, maintained.

In the Remarks, Applicant argues:
In considering the claim as a whole, it would have been understood by a person having ordinary skill in the art before the effective filing date of the present application that “a script associated with a blockchain” could not be operated on as in the claim simply by combining the conventional blockchain of Back with the script of Dougherty. In a conventional blockchain, such as that disclosed by Back, the blockchain utilizes a scripting language that does not feature syntax for executing complex control flow mechanisms, such as the claimed control flow mechanism (specifically, e.g., loops). See https://en.bitcoin.it/wiki/Script. See, also, Costill, at page 2. Control flow mechanisms are programming mechanisms that are used to influence and control the way a program executes. See https://en.wikipedia.org/wiki/Control_flow. Conventional blockchain prohibits such control flow mechanisms as a deliberate security feature, because complex control flow mechanisms can potentially leave the blockchain network vulnerable to exploitation such as Denial-of-Service (DOS) attacks. App. Spec., at page 6, lines See, also, Costill, at page 2. A programmer is thus restricted with respect to the way in which a script for a blockchain can be written. For example, a conventional blockchain, such as that disclosed by Back, does not include special script extensions in the source code as a security mechanism. See, e.g., Back, at paragraph [0062]. For a conventional blockchain, then, Dougherty’s method of script creation and injection into code would not be obvious to the skilled person considering combining it with the conventional blockchain code disclosed by Back.
(See Remarks – page 17 to page 18, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, with respect to the Applicant’s assertion that, in a conventional blockchain, such as that disclosed by Back, the blockchain utilizes a scripting language that does not feature syntax for executing complex control flow mechanisms, such as the claimed control flow mechanism (specifically, e.g., loops), the Examiner respectfully submits that, while the Examiner acknowledges that conventional blockchain, such as Bitcoin’s scripting language, Script, does not feature a built-in syntax for executing complex control flow statements such as loops, nevertheless, and as acknowledged by the Applicant, other conventional blockchain, such as Ethereum, supports syntax for executing complex control flow mechanisms (see the Applicant’s specification, page 7). Therefore, the Applicant’s assertion that the blockchain utilizes a scripting language that does not feature syntax for executing complex control flow mechanisms by only pointing to Bitcoin’s Script is incorrect. Furthermore, despite the fact that Bitcoin’s Script does not feature a built-in syntax for executing complex control flow statements such as loops, one of 
Second, with respect to the Applicant’s assertion that a conventional blockchain, such as that disclosed by Back, does not include special script extensions in the source code as a security mechanism, the Examiner respectfully submits that Back discloses proposed script extension improvements to Bitcoin in paragraph [0062]. Back does not disclose that the proposed script extension improvements are not included in Bitcoin for security reasons. Furthermore, paragraph [0062] of Back also discloses that “[o]ther suggested script extensions could include support for new cryptographic primitives.” Thus, one of ordinary in the art would readily recognize that, if new cryptographic primitives could be supported in Bitcoin, then control flow primitives could also be supported as well.
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 1 is proper and therefore, maintained.

In the Remarks, Applicant argues:
Note also that Back discloses numerous limitations of conventional blockchain (see Back, at paragraphs [0020]-[0025]), including the inability to implement special-purpose script extensions (see Back, paragraphs [0025], [0062], [0067], and [0073]-[0074]), providing Back its own motivation to develop an alternative blockchain, or pegged sidechain. However, this sidechain is not the same as the conventional blockchain of the present claims. The present claims are focused on a way to use custom scripts while maintaining the scripting security features of a conventional blockchain, i.e., while operating within the confines of conventional blockchain, whereas Back discloses an alternative sidechain, outside of conventional blockchain, See, e.g., Back, at paragraph [0021]. It is clear, then, that a person of ordinary skill, looking at Back’s disclosure of alternative sidechains, would not consider combining them with Dougherty’s custom scripts, to arrive at the present claims that recite a conventional blockchain.
(See Remarks – page 18, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that Back’s sidechain is not the same as the conventional blockchain of the present claims, the Examiner respectfully submits that, while the Examiner acknowledges that Back discloses the use of sidechains, however, this does not refute the fact that Back discloses “a blockchain transaction.” When combined, Back’s disclosures of numerous limitations of conventional blockchain and the use of sidechains do not make Dougherty’s script inoperative for its intended purpose. Furthermore, the claimed subject matter of Claim 1 does not require whether a blockchain is conventional or not. Claim 1 only requires a blockchain, which Back clearly discloses.
Therefore, for at least the reason set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 1 is proper and therefore, maintained.

In the Remarks, Applicant argues:
The present claims, in reciting “a script associated with a blockchain transaction,” intend such a combination of custom script creation for conventional blockchain, such that when “inserting, at least once, one portion of code into a script such that, upon execution of the script, the script provides a functionality of a control flow mechanism, a behavior of the control flow Dougherty and Back would not work within the confines of conventional blockchain, as the Office purports, without more, the more being the novel features of the present claims.
(See Remarks – page 18, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that the combination of Dougherty and Back would not work within the confines of conventional blockchain, as the Office purports, without more, the more being the novel features of the present claims, the Examiner respectfully submits that, when combining the teachings of Dougherty and Back, Dougherty’s script would be implemented as a script associated with a blockchain transaction. Control flow code can still be inserted into this modified script. There is no change to how a blockchain transaction would function because the underlying blockchain network would not be modified at all.
Therefore, for at least the reason set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 1 is proper and therefore, maintained.

In the Remarks, Applicant argues:
The Office purports that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Back into the teaching of Dougherty to include ‘a script associated with a blockchain transaction.’ The modification would be obvious because one of ordinary skill in the art would be motivated to Back, paragraph [0015]).” Office Action, at page 10. Although it is possible that a person of ordinary skill “would be motivated to utilize a collection of transactions to describe changes in asset control,” as suggested by the Office, this motivation would not provide a valid or workable motivation for combining Dougherty’s scripting with Back’s conventional blockchain without significantly more innovation that is simply not present in, or suggested, taught, disclosed, or motivated by, the prior art references.
(See Remarks – page 18 to page 19, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that although it is possible that a person of ordinary skill “would be motivated to utilize a collection of transactions to describe changes in asset control,” as suggested by the Office, this motivation would not provide a valid or workable motivation for combining Dougherty’s scripting with Back’s conventional blockchain without significantly more innovation that is simply not present in, or suggested, taught, disclosed, or motivated by, the prior art references, the Examiner respectfully submits that Costill discloses “Script Limitations and How to Improve Scripts Despite the potential that scripts offer the bitcoin community and beyond, there are a number of limitations that need to be addressed that will greatly improve the system. Barcelos believes that the areas that the need to most improvement are: Lack of Turing-completeness Barcelos argues that bitcoin scripting language does not support everything, specifically loops. The reason for this is to prevent “infinite loops during transaction verification.” However, programmers (https://due.com/programmer) can stimulate any loop they want by “repeating the underlying 
Therefore, for at least the reason set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 1 is proper and therefore, maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191